601 F.2d 903
Linnie Carl McCOLLAN, Plaintiff-Appellant,v.G. R. TATE et al., Defendants,T. L. Baker and Transamerica Insurance Company, Defendants-Appellees.
No. 76-1268.
United States Court of Appeals,Fifth Circuit.
Aug. 30, 1979.

1
Douglas R. Larson, Dallas, Tex., for plaintiff-appellant.


2
A. W. SoRelle, III, Amarillo, Tex., for T. L. Baker.


3
Samuel C. Kiser, Asst. County Atty., Kerry R. Knorpp, County Atty., Amarillo, Tex., for T. L. Baker and Transamerica Ins. Co.


4
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


5
Before WISDOM and GEE, Circuit Judges, and VAN PELT,* District Judge.

BY THE COURT:

6
Pursuant to the judgment of the Supreme Court of the United States dated June 26, 1979, --- U.S. ----, 99 S.Ct. 2689, 61 L.Ed.2d 433, reversing the judgment of this Court, 575 F.2d 509, our judgment heretofore entered in this cause is vacated and that of the United States District Court for the Northern District of Texas is


7
AFFIRMED.



*
 District Judge of the District of Nebraska, sitting by designation